DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to amendments filed 24 December 2020.
Claims 6, 8-11, 17, and 19-23 have been amended.
Claims 1-23 are pending  and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 April 2021 and 25 February 2022 are being considered by the Examiner.


Priority
Applicant’s claim for the benefit of a prior-filed application(s) PCT Application No. PCT/US2019/045073 filed August 5, 2019 which claims the benefit of priority to Chinese Application No. 201810891613.7 filed August 7, 2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) creating groups associated with fire or security systems and performing monitoring of at least one device of the fire or security system which is an abstract idea of organizing human activities.
The limitations of “creating one or more official accounts or groups associated with the fire or security system; and pushing data information relevant to the fire or security system to a user that has followed the official accounts and/or joined the groups, and/or receiving a request sent by the user via the social media platform to perform a monitoring operation,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  Method claim 1 is devoid of any structure whatsoever and thus no more than an abstract idea.  That is, other than reciting “social media platform,” (or “A system for...comprising...a creation module..., a processing module...” in claim 12) nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “social media platform” language, “creating,” and “perform a monitoring operation” in the context of this claim encompasses the user manually grouping other users together in order to monitor some sort of device or system (i.e. subscription service).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as one of the certain methods of organizing human activities but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  Method claim 1 is devoid of structure whatsoever and thus amounts to nothing more than abstract idea.  System claim 12 also fails to recite any tangible form, and thus amounts to no more than the abstract idea.  The “push[ing] data” is simply an extrasolution data gathering activity.  The claims recitation of the “on a social media platform” “at least one device,” “creation module,” “processing module,” and “storage medium” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional elements only limiting the judicial exception to a particular environment cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-11, 13-22, and 23 are dependent on claims 1 and 12 and include all the limitations of claims 1 and 12.  Therefore, claims 2-11, 13-22, and 23 recite the same abstract idea of “creating groups associated with fire or security systems and performing monitoring of at least one device of the fire or security system.”  The claim recites the additional limitations further limiting the particular technical environment and judicial exception previously identified, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 12, and 23, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-23 are therefore not eligible subject matter, even when considered as a whole.

Regarding claims 12-22, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A system for...comprising...a creation module..., a processing module...” which is all considered to be software per se as there is no positive recitation of any tangible form. 
Dependent claims 13-22 are rejected for failing to remedy the deficiencies of claim 12.  

Regarding claim 23, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites " A storage medium for storing instructions, when being executed, to implement the method for monitoring the fire or security system of claim 1" Applicant's specification does not set forth what constitutes computer-readable storage media. Therefore, in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010, and located at http://www.uspto.gov/patent/law/notices/101_crm_20100127.pdf, in view of the ordinary and customary meaning, a storage medium includes signals per se. Thus, the storage medium is considered to be non- statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2  The Examiner recommends that Applicant amend claim 21 to recite "A non-transitory storage medium...”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dejewski et al. (US PG Pub. 2018/0150928).

As per claims 1, 12, and 23, Dejewski discloses a method, system for monitoring a fire or security system, comprising: a creation module configured to create on a social media platform one or more official accounts or groups associated with the fire or security system; and a processing module configured to, and storage medium for monitoring a fire or security system, comprising the steps of (processor, real-time sensor data, Dejewski Abstract and Fig. 1; see also system, computer readable medium, ¶4-¶6; see also determines type of incident, ¶21): 
creating on a social media platform one or more official accounts or groups associated with the fire or security system (As noted, data collector 120 is capable of retrieving particular data types and/or subsets of the particular data types based upon the type of incident that is detected.  As an illustrative example, data collector 120, in response to detecting a particular type of incident such as a fire, may retrieve social networking platform posts relating to "fire" or another keyword associated with "fire." Further, in the event that a location or region for the fire incident is known, data collector 120 is capable of searching for geographically relevant posts that mention fire or smoke such as posts that originate from a location that is within a predetermined distance of the location of the fire incident.  In FIG. 1, a social networking platform (as may be represented by data source 160, for example) may be implemented as one or more interconnected computer systems, e.g., servers.  As defined herein, a "social networking platform" is a computing platform that allows users to build social networks or social relations among people who share similar interests, activities, backgrounds or real-life connections.  Through a social networking platform, users may send communications through different mechanisms such as by posting messages or other media, commenting on messages, posts, or other media, replying to messages, and performing other operations such as "liking" a communication or item of media, sharing the communication or item of media, expressing an emotional sentiment, and so forth.  In the context of a social networking platform, actions such as posting, replying, liking, sharing, expressing sentiment, and so forth are programmatic actions that are monitored and persisted within the social networking platform, e.g., within a data storage device in a data structure within and/or accessible by, the social networking platform, Dejewski ¶22-¶23; analysis of the data, ¶67; associated with sensor gateway, ¶18 and ¶71) (Examiner notes the creation of data collections around incidents detected as the equivalent to the creation of a group associated with a fire or security system.  The Examiner also notes that the Dejewski system is, in and of itself, the creation of a social networking system regarding different systems and sensors); and 
pushing data information relevant to the fire or security system to a user that has followed the official accounts and/or joined the groups, and/or receiving a request sent by the user via the social media platform to perform a monitoring operation directed to at least one device of the fire or security system  (The events may include processed sensor data and events relating to weather, social media, and so forth as generated from the data obtained from data collector 120.  The events may also include events generated from comparisons of current data with prior incident data.  Cognitive next action unit 135 is capable of evaluating events from cognitive engine 115 relating to the comparison of data for an incident, e.g., a current or ongoing incident, with data for one or more prior incidents.  As an illustrative example, cognitive next action unit 135 is capable of determining, from the events, that weather conditions and sensor data from different prior incidents are similar to the data for a current incident.  In this regard, cognitive next action 135 is capable of determining that a current fire incident is unlike a prior fire incident since rain occurred during the prior fire incident and no rain is currently falling for the current fire incident. Based upon the comparison, cognitive next action unit 135 is configured to recommend one or more next actions such as, for example, one or more emergency management processes.  As such, the next action that is recommended by cognitive next action unit 135 is not based upon referring to a static set of rules, but rather accounts for real time sensor data, weather data, and historical data for incidents, Dejewski ¶29-¶31, ¶61, ¶64-¶66; Continuing with the above example, additional data may be obtained from data sources 160 and processed through cognitive engine 115.  Cognitive engine 115 is capable of generating events based upon analysis of the additional data and providing the events to cognitive next action unit 135.  For example, the additional data may include a social networking platform feed and transcribed 3-1-1 calls (e.g., non-emergency police calls).  Additional real time sensor data may be continually received for the incident.  Cognitive engine 115 may detect mentions of the word "gas" within posts of the social networking feed, calls indicating "gas" for locations at or about the location of the incident from the transcribed calls, and high heat and high temperature from the real time sensor data at the location of the incident.  Further, one or more sensors may suddenly stop providing data.  In that case, cognitive next action unit 135, in response to receiving the aforementioned data as events from cognitive engine 115, is capable of determining that a high probability of a gas explosion exists.  Accordingly, cognitive next action unit 135 is capable of generating a next action indicating that the utility company should be contacted to turn off gas in the area of the incident, ¶67; see also provide recommendations/plans, ¶67-¶71; via push messaging, ¶41).

As per claims 2 and 13, Dejewski discloses as shown above with respect to claims 1 and 12.  Dejewski further discloses further comprising: connecting the device communicatively with the social media platform via a cloud platform for at least storing interface information of the device and receiving and processing the request to perform a monitoring operation directed to the device by invoking an interface of the device (applications, network, cloud, Dejewski ¶40 and ¶48-¶49).

As per claims 3 and 14, Dejewski discloses as shown above with respect to claims 1 and 12.  Dejewski further discloses further comprising: connecting the device communicatively with a cloud platform for at least storing interface information of the device, and connecting the cloud platform communicatively with the social media platform via an application server for receiving and processing the request to perform a monitoring operation directed to the device by invoking an interface of the device via the cloud platform (applications, network, cloud, Dejewski ¶40 and ¶48-¶49).

As per claims 4 and 15, Dejewski discloses as shown above with respect to claims 3 and 14.  Dejewski further discloses further comprising: connecting the application server communicatively with a database server for at least storing the content of the request, the content of the monitoring operation and/or the data information obtained by the monitoring operation from the fire or security system; and/or providing the cloud platform or the application server with an information processing module with a smart data analysis function including fault diagnosis, prediction and analysis, to push the data information processed by the information processing module to the user (Method 300 can begin in block 305 where the system receives sensor data. The sensor data may be real time sensor data. For example, sensor gateway 105 receives sensor data from a plurality of different sensors. In block 310, the system generates events based upon the received sensor data. For example, cognitive engine 115 is capable of analyzing the sensor data and generating one or more events from the sensor data. Cognitive engine 115 is capable of distributing the events among the other processing nodes of the system. For purposes of illustration of the real time operational aspects of system 100, block 310 includes a path back to block 305. The loop back from block 310 to block 305 illustrates that real time sensor data may be continually received and processed by cognitive engine 115.  In block 315, the system optionally processes the events to predict an incident. For example, cognitive engine 115 is capable of analyzing the events from sensor gateway 105 using the various techniques described herein and predicting whether an incident is likely to occur. In block 320, the system determines whether an incident is predicted. For example, if cognitive engine 115 predicts an incident, method 300 continues to block 325. If cognitive engine 115 does not predict an incident, method 300 can continue to block 330, Dejewski ¶54-¶55 and ¶71).

As per claims 5 and 16, Dejewski discloses as shown above with respect to claims 3 and 14.  Dejewski further discloses wherein the data information obtained by the monitoring operation from the fire or security system are transmitted, in the form of text, audio, picture and/or video, via the application server to a mobile communication terminal of the user, an access way of which is provided by the user when registering on the social media platform (The embodiments described herein are capable of comparing data obtained from a currently dispatched emergency response, e.g., an incident, and review the information along with information collected from previously dispatched emergency response(s) and corresponding sensor information to determine a recommendation of next actions. Based on the recommendations of next actions, an updated, e.g., optimized, dispatch of first responder resources can be recommended and provided, Dejewski ¶71; via push messaging, ¶41; based upon different types of data collected, ¶19).

As per claims 6 and 17, Dejewski discloses as shown above with respect to claims 1 and 12.  Dejewski further discloses enabling the user, when following the official accounts or joining the groups, to input register information at least comprising user ID information and device information via the social media platform (social networking platform as an interconnected computing system, Dejewski ¶23) (Examiner notes the use of the external social networking platform as an interconnected computing system as the equivalent to registering/credentials for the social media platform).

As per claims 7 and 18, Dejewski discloses as shown above with respect to claims 6 and 17.  Dejewski further discloses performing authentication for the user based on the register information after the request is received, and processing the request if the authentication is passed (social networking platform as an interconnected computing system, Dejewski ¶23) (Examiner notes the use of the external social networking platform as an interconnected computing system as the equivalent to registering/credentials for the social media platform).

As per claims 8 and 19, Dejewski discloses as shown above with respect to claims 1 and 12.  Dejewski further discloses wherein the monitoring operation comprises one or more of the following: acquiring information of one or more devices of the fire or security system, which comprises real-time device information, device configuration information, device control information and device history information; managing or configuring one or more devices of the fire or security system; acquiring and/or processing event information of the fire or security system, which comprises a fire alarm and a device fault alarm; and acquiring a security notice of the fire or security system (analysis of the data, Dejewski ¶67; associated with sensor gateway, ¶18 and ¶71; ).

As per claims 9 and 20, Dejewski discloses as shown above with respect to claims 1 and 12.  Dejewski further discloses wherein the step of pushing data information relevant to the fire or security system to a user comprises one or more of the following: transmitting to the user, via the social media platform, the data information obtained from the fire or security system by the monitoring operation; transmitting to the user, via the social media platform, a device maintaining plan and/or a reminder of a coming device maintaining plan of the fire or security system, the user comprising staff of the fire or security system; and transmitting to the user, via the social media platform, emergency information when an emergency happens to the fire or security system, the emergency information at least comprising an escape route in the position where the fire or security system is, an exit route for evacuation and/or a current position of security and survival devices comprising a fireproof mask, a fire extinguisher, a fire hose, a fire indicator, an emergency power supply and an emergency light (provide evacuation routes, next action, ¶69-¶70; Cognitive dispatch 125 is configured to automatically dispatch and/or recommend appropriate resources for an incident based on sensor data, additional data from data sources 160, and/or historical incident data. In this example, the term “resources” refers to personnel and/or equipment. If, for example, a hazmat sensor is triggered and cognitive engine 115 provides such an event to cognitive dispatch 125, cognitive dispatch 125 is capable of automatically dispatching a hazmat team. In another example, where cognitive engine 115 provides weather events to cognitive dispatch 125 in relation to a particular incident, cognitive dispatch 125 is capable of dispatching the resources to a particular location that is determined based upon possible exposure of the hazmat team to hazardous conditions (e.g., including location) and current weather conditions, e.g., wind speed and/or wind direction, rain, etc., ¶37) (Examiner interprets the equipment as the equivalent including specific equipment such as the survival devices comprising a fireproof mask, a fire extinguisher, a fire hose, a fire indicator, an emergency power supply and an emergency light).

As per claims 10 and 21, Dejewski discloses as shown above with respect to claims 1 and 12.  Dejewski further discloses wherein the information relevant to the device is pushed, in the form of text, audio, picture and/or video, to the user via the social media platform (via push messaging, Dejewski ¶41). 

As per claims 11 and 21, Dejewski discloses as shown above with respect to claims 1 and 12.  Dejewski further discloses wherein the device comprises a smog sensor, an imaging sensor, a gas sensor, a water sensor, a temperature sensor, a fire extinguisher, a fire hose, a fire or security indicator, a fireproof mask, an emergency power supply and an emergency light (For example, dispatch terminal 165 and/or cognitive dispatch 125 is capable of dispatching a team through messaging unit 130, which triggers push messaging system 145 and first responder device(s) 140.  The preliminary first responder team, for example, may be a team in training.  In another example, cognitive incident reporter 110 is capable of indicating the need to initiate the dispatch of personnel in response to one or more sensors generating sensor values that surpass a threshold sensor level as determined from data received from cognitive engine 115, Dejewski ¶35; assign resources to an incident, ¶36; messaging to dispatchers and first responders, ¶40-¶41, ¶59; see also providing recommendations to first responders, ¶70-¶71).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (additional art can be located on the PTO-892):
Kumar et al. (US Patent No. 10,922,776) Platform for real-time views on consolidated data. 
Kaps et al. (US PG Pub. 2017/0262697) Event detection, confirmation and publication system that integrates sensor data and social data. 
Deluliis et al. (US Patent No. 9,691,266) Smart hazard detector drills. 
Braun (US PG Pub. 2015/0112704) Method and apparatus for tracking and maintaining emergency equipment. 
Barash et al. (US PG Pub. 2011/0117878) Community-based response system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629